                       Case 20-10343-LSS             Doc 2357         Filed 03/11/21         Page 1 of 2
B2100A (Form 210A) (01/15)




                                       UNITED STATES BANKRUPTCY COURT
                                            DISTRICT OF DELAWARE
 In re Boy Scouts of America                                                                                Case No. 20-10343


                                   NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee hereby gives evidence and
notice pursuant to Rule 3001(e)(2) Fed. R. of Bankr. P., of the transfer, other than for security, of the claim referenced in this
evidence and notice.

                      Name of Transferor                                                Name of Transferee

                    C2G ENGINEERING, INC                                            Bradford Capital Holdings, LP

 Address of Transferor:                                             Address of Transferee:

           34 Industrial Ln                                                  P.O. Box 4353
           Huntington, WV 25702                                              Clifton, NJ 07012
           Christopher Robertson                                             Brian L. Brager
                                                                             bbrager@bradfordcapitalmgmt.com

 Schedule/Claim No.          Creditor Name      Date Claim   Amount        Debtor                          Case No.
                                                Filed
 Sch. No. 3.287              C2G ENGINEERING    N/A          $15,206.00    Boy Scouts of America           20-10343
                             INC
 POC 13118                   C2G ENGINEERING,   11/16/2020   $15,206.00    Boy Scouts of America           20-10343
                             INC


I declare under penalty of perjury that the information provided in this notice is true and correct to the best of my
knowledge and belief.


Bradford Capital Holdings, LP
By: Bradford Capital GP, LLC, its General Partner
BUYER_SIGNATURE}
By: /s/ Brian Brager
_SIGNATURE}
Transferee/Transferee’s Agent

Date: 03/11/2021


Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 &
3571.

                                               DEADLINE TO OBJECT TO TRANSFER
The alleged transferor of the claim is hereby notified that objections must be filed with the court within twenty-one (21) days
of the mailing of this notice. If no objection is timely received by the court, the transferee will be substituted as the original
claimant without further order of the court.

                                     Date:
                                                                                       CLERK OF THE COURT
Case 20-10343-LSS   Doc 2357   Filed 03/11/21   Page 2 of 2
